DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	Claims 21-40 were examined in this application. This is a Non-Final Rejection in response
to the Applicant’s ‘Applicant Arguments/Remarks’ filed on 01/18/2022 and the Claim set filed on 04/03/2020.
Election/Restrictions
	The Election of Species requirement filed on 12/17/2021 has been respectfully withdrawn due to the Applicant’s ‘Response to Election/Restriction’ filed on 01/18/2022. 

Claim Objections
	Claim 25 is objected to because of the following informalities:  
Claim 25 lacks a period (.) at the end of the claim. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 21-31, 33-37, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grady (US 1018757).
In regards to Claim 21, Grady teaches: A surgical table comprising: a base assembly (see annotated Fig. 1.1 from Grady); a pair of spaced apart support column assemblies (20/21 – Fig. 1, and see annotated Fig. 1.1 from Grady) that are each coupled (see note #1) to the base assembly (Page 3 Lines 118-121 and see annotated Fig. 13.1 from Grady), the support column assemblies each including an angulation assembly (90/100 – Fig. 1 – see annotated Fig. 1.2 from Grady) and a lift assembly (40 – Fig. 1, see annotated Fig. 1.2 from Grady); and a patient support structure (see annotated Fig. 1.1 from Grady) coupled (see note #1) to the support column assemblies, the angulation assemblies being configured to angle the patient support structure relative to the base assembly (Page 3 Line 47-54), the lift assemblies being configured to raise and lower the patient support structure relative to the base assembly (Page 4 Line 122 – Page 5 Line 14).  
Note #1: To be ‘coupled to’ is understood as being joined such that two pieces of equipment or in the instant case parts/elements are capable of working together. As such, any two or more elements can be directly or indirectly coupled and work with each other. 


    PNG
    media_image1.png
    495
    778
    media_image1.png
    Greyscale

Annotated Fig. 1.1 from Grady

    PNG
    media_image2.png
    402
    636
    media_image2.png
    Greyscale

Annotated Fig. 1.2 from Grady


    PNG
    media_image3.png
    206
    289
    media_image3.png
    Greyscale

Annotated Fig. 13.1 from Grady

In regards to Claim 22, Grady teaches: The surgical table recited in claim 21, wherein the patient support structure comprises an upper portion (see annotated Fig. 4.1 from Grady) and a lower portion (see annotated Fig. 4.1 from Grady) pivotably coupled to the upper portion (Page 1 Line 87-89 and see annotated Fig. 4.1 from Grady).  
In regards to Claim 23, Grady teaches: The surgical table recited in claim 21, wherein the patient support structure comprises an upper portion (see annotated Fig. 4.1 from Grady) and a lower portion (see annotated Fig. 4.1 from Grady) pivotably coupled to the upper portion by a hinge (69 – Fig. 4 and Page 4 Lines 54-55).  
In regards to Claim 24, Grady teaches: The surgical table recited in claim 23, wherein the hinge (69 – Fig. 4, Page 4 Lines 54-55) is configured to articulate the lower portion relative to the upper portion about an axis of rotation (see annotated Fig. 4.1 from Grady) and into a flexed position (see annotated Fig. 4.1 from Grady) and an extended position (see annotated Fig. 1.1 from Grady
In regards to Claim 25, Grady teaches: The surgical table recited in claim 24, wherein the upper body portion remains in a neutral position when the lower body portion articulates into the flexed position and the extended position (Page 5 Lines 24-34, see comment below),
Comment: As stated that all four main sections along with the head and foot rest can move relative to one another and any combination of positions are desired. As such, the upper body is able to stay neutral (horizontal to the floor), while the lower body hinges toward a flexed position (angled relative to the floor).
In regards to Claim 26, Grady teaches: The surgical table recited in claim 23, wherein the hinge (69 – Fig. 4) is configured to articulate the lower portion relative to the upper portion (Fig. 4) about an axis of rotation (see annotated Fig. 4.1 from Grady) and into a flexed position (see annotated Fig. 4.1 from Grady) and an extended position (see annotated Fig. 1.3 from Grady), the axis of rotation being configured to move towards a first end (see annotated Fig. 4.1 from Grady) of the patient support structure when the lower portion articulates into the flexed position (see annotated Fig. 4.1 from Grady) and configured to move towards an opposite second end (see annotated Fig. 1.3 from Grady) of the patient support structure when the lower portion articulates into the extended position (see annotated Fig. 1.3 from Grady).



    PNG
    media_image4.png
    433
    735
    media_image4.png
    Greyscale

Annotated Fig. 4.1 from Grady


    PNG
    media_image5.png
    388
    786
    media_image5.png
    Greyscale

Annotated Fig. 1.3 from Grady
In regards to Claim 27, Grady teaches The surgical table recited in claim 26, wherein the upper portion remains in a neutral position when the lower portion articulates into the flexed position and the extended position (Page 5 Lines 24-34, see comment from claim #25 above).
In regards to Claim 28, Grady teaches: The surgical table recited in claim 21, wherein the patient support structure comprises a pair of upper portions (see annotated Fig. 1.4 from Grady) that are fixed to a rigid frame (28 – Fig. 1, Page 1 Lines 71-77) of the patient support structure, the patient support structure comprising a pair of lower portions (see annotated Fig. 1.4 from Grady) that are each pivotably coupled to one of the upper portions by a hinge ([80] aka foot rest is also pivotably coupled to the upper portion indirectly by way of the other foot section [68]).  

    PNG
    media_image6.png
    418
    1050
    media_image6.png
    Greyscale

Annotated Fig. 1.4 from Grady
In regards to Claim 29, Grady teaches: The surgical table recited in claim 28, wherein the hinges (69 – please note there are ‘two’ hinges [69], which are assumed to be on both lateral sides of the table) are configured to articulate the lower portions relative to the upper portions (see annotated Fig. 4.2 from Grady) about axes of rotation (see annotated Fig 4. 2 from Grady) and into flexed and extended positions (annotated Figs. 1.4 vs. Fig. 4.2 from Grady), the axes of rotation being configured to move towards a first end (see annotated Fig. 4.2 from Grady) of the patient support structure when the lower portions articulate into the flexed position (see annotated Fig. 4.2 from Grady) and configured to move toward an opposite second end of the patient support structure when the lower portions articulate into the extended position (see annotated Fig. 1.4 from Grady).  

    PNG
    media_image7.png
    416
    752
    media_image7.png
    Greyscale

Annotated Fig. 4.2 from Grady
In regards to Claim 30, Grady teaches: The surgical table recited in claim 29, wherein the upper portions remain in a neutral position when the lower portions articulate into the flexed position and the extended position (Page 5 Lines 24-34, see comment from claim #25 above).  
In regards to Claim 31, Grady teaches: A surgical table comprising: a base assembly (see annotated Fig. 1.1 from Grady); a pair of spaced apart support column assemblies (20/21 – Fig. 1, and see annotated Fig. 1.1 from Grady) that are each coupled (see note #1 from above) to the base assembly (Page 3 Lines 118-121 and see annotated Fig. 13.1 from Grady), the support column assemblies each including an angulation assembly (90/100 – Fig. 1 – see annotated Fig. 1.2 from Grady) and a lift assembly (40 – Fig. 1, see annotated Fig. 1.2 from Grady); and a patient support structure (see annotated Fig. 1.1 from Grady) comprising an outer frame (see annotated Fig. 1.5 from Grady) pivotably coupled (see note #1, ‘indirectly coupled’) with the support column assemblies and an inner frame (28 – see annotated Fig. 1.5 from Grady, Page 1 Lines 71-77) comprising an upper leg (see annotated Fig. 1.6 from Grady) that is pivotably coupled to a lower leg (see annotated Fig. 1.6 from Grady) of the inner frame; and first and second guide members (see annotated Fig. 1.7 from Grady) each directly coupled to one of the lower legs and one of the support column assemblies (see annotated Fig. 1.7 from Grady), the angulation assemblies being configured to angle the patient support structure relative to the base assembly (Page 3 Line 47-54), the lift assemblies being configured to raise and lower the patient support structure relative to the base assembly (Page 4 Line 122 – Page 5 Line 14).  

    PNG
    media_image8.png
    617
    765
    media_image8.png
    Greyscale

Annotated Fig. 1.5 from Grady



    PNG
    media_image9.png
    374
    614
    media_image9.png
    Greyscale

Annotated Fig. 1.6 from Grady


    PNG
    media_image10.png
    484
    647
    media_image10.png
    Greyscale

Annotated Fig. 1.7 from Grady
In regards to Claim 33, Grady teaches The surgical table recited in claim 31, wherein the outer frame is coupled to the inner frame by a sliding and translating hinge (‘sub-portion of 90 with slot 91’ - see annotated Fig. 1.5 from Grady).  
In regards to Claim 34, Grady teaches The surgical table recited in claim 33, wherein the outer frame comprises a head section (see annotated Fig. 1.5 from Grady), a foot section (see annotated Fig. 1.5 from Grady), and a middle section (see annotated Fig. 1.5 from Grady) between the head 5Inventors: Roger P. Jackson, et al.(1502-1831 DIV CON)section and the foot section (see annotated Fig. 1.5 from Grady), the middle section including a slot (37 – Fig. 1) to guide the hinge as the inner frame moves relative to the outer frame (Fig. 1 vs. Fig. 4). 
In regards to Claim 35, Grady teaches: The surgical table recited in claim 34, wherein the surgical table is configured to move between a neutral position (Fig. 1) in which the inner frame and the outer frame are generally parallel to one another (see compared view of Fig. 1 vs. Fig. 4 below) and flexed position in which the inner frame and the outer frame are generally non-parallel to one another (see compared view of Fig. 1 vs. Fig. 4 below).  
Note #2: Please note that Fig. 3 can also be considered a flexed position wherein the outer and inner frames would be non-parallel. Please refer to this note as well for Claim 38.  


    PNG
    media_image11.png
    712
    685
    media_image11.png
    Greyscale

Annotated Fig. 1 vs. 4 ‘Compared Parallel vs. Non-Parallel Views’

In regards to Claim 36, Grady teaches: The surgical table recited in claim 35, wherein the hinge (90 – Fig. 1) is positioned in a central position (see compared view of Fig. 1 vs. Fig. 4 above) of the slot (91- Fig. 1) when the surgical table is in the neutral position (see annotated Fig. 1.8 from Grady).
In regards to Claim 37, Grady teaches: The surgical table recited in claim 35, wherein the hinge (90 – Fig. 4) translates toward a head end of the slot (see annotated Fig. 4.3 from Grady) and rotates clockwise as the surgical table moves from the neutral position to the flexed position.  

    PNG
    media_image12.png
    271
    358
    media_image12.png
    Greyscale

Annotated Fig. 4.3 from Grady

In regards to Claim 40, Grady teaches: A surgical table comprising: a base assembly (see annotated Fig. 1.1 from Grady); a pair of spaced apart support column assemblies (20/21 – Fig. 1, and see annotated Fig. 1.1 from Grady) that are each coupled to the base assembly (see annotated Fig. 1.1 from Grady), the support column assemblies each including an angulation assembly (see annotated Fig. 1.2 from Grady) and a lift assembly (see annotated Fig. 1.2 from Grady); and6Inventors: Roger P. Jackson, et al.(1502-1831 DIV CON) a patient support structure comprising an outer frame (see annotated Fig. 1.5 from Grady) pivotably coupled (see note #1, ‘indirectly coupled’) with the support column assemblies and an inner frame (28 – see annotated Fig. 1.5 from Grady, Page 10 Lines 71-77) comprising an upper leg (see annotated Fig. 1.6 from Grady) that is pivotably coupled to a lower leg (see annotated Fig. 1.6 from Grady) of the inner frame, the outer frame being coupled to the inner frame by a sliding and (90 - see annotated Fig. 1.5 from Grady), the hinge being configured to translate and rotate within a slot (91 – Fig. 1) of the outer frame as the inner frame pivots relative to the outer frame (Fig. 1 vs. Fig. 4); and first and second guide members (see annotated Fig. 1.7 from Grady) each directly coupled to one of the lower legs and one of the support column assemblies (see annotated Fig. 1.7 from Grady), the angulation assemblies being configured to angle the patient support structure relative to the base assembly (Page 12 Line 47-54), the lift assemblies being configured to raise and lower the patient support structure relative to the base assembly (Page 13 Line 122 – Page 14 Line 14).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Grady (US 1018757).
In regards to Claim 38, Grady teaches: The surgical table recited in claim 35, wherein the hinge translates toward a foot end of the slot and rotates , see comment from claim #25 above).  
Note #3: Although there is no full change in location of the hinge into a counterclockwise position in the embodiments shown from Grady, it is understood that there is a large region in the slot that would allow for a greater angle if the head section was dropped closer to the floor thus increasing the height of the foot section. Please view the Examiner’s Annotation of Fig. 3 below which shows the foot section and head section in altered positions ‘dotted straight lines’ and the hinge being in a position where the slot is closer towards the foot end of the slot. Additionally, it is noted the sections and foot/head end are capable of moving into different directions as desired and therefore, the counterclockwise position could be created.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated a change in angle as shown in the Examiner’s Annotated Drawing to the invention of Grady as invention is defined to be useful in any combination of positions as desired, as such it is considered an inherent feature to utilize the end portion of either slot which would thus angle the device to create various angles at either extreme for the patient. Various section angles are commonly found and disclosed in the field of endeavor and is not considered to be substantially inventive.


    PNG
    media_image13.png
    380
    560
    media_image13.png
    Greyscale

Examiner’s Annotation of Fig. 3

	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Grady (US 1018757) in view of  Scott et al. (US 5778467)
In regards to Claim 39, Grady teaches: The surgical table recited in claim 31, but does not teach, further comprising a hip pad coupled to the upper leg member. Scott et al. teaches: further comprising a hip pad (112 – Fig. 7) coupled to the upper leg member (Col 8 Lines 11-22).  
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated pads from Scott et al. to the patient support of Grady, as pads for additionally comfort or extra support are based on a user’s preference or ideal comfortability needs. Additionally, pads for the function of support and comfort are widely found in the art of endeavor and are commonly used for cushions and/or to raise certain body parts to different heights.

Allowable Subject Matter
	Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: the prior art of Grady does disclose all elements of each section of the outer frame however, Grady does not disclose in Claim 32 that the foot sections are capable of being coupled to the support column assemblies by one of the guide members. The foot sections are only connected to the middle section and provide no connection to the guide members.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
2/25/2022